DETAILED ACTION
Pending Claims
Claims 1-12 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2015/0114693 A1) in view of Shimp (US Pat. No. 4,447,586).
Regarding claims 1-6, Moon et al. disclose: (1) a resin composition (Abstract; paragraphs 0010-0029), comprising: 
a maleimide resin (paragraphs 0043-0048); 
an epoxy resin (paragraphs 0036-0042) of Formula (I):   

    PNG
    media_image1.png
    153
    579
    media_image1.png
    Greyscale

wherein n is an integer of 0 to 10 (paragraph 0040: Chemical Formula 2); and 
a curing agent (paragraphs 0064-0065);
(103) wherein the maleimide resin comprises 4,4'-diphenylmethane bismaleimide, polyphenylmethane maleimide, bisphenol A diphenyl ether bismaleimide, 3,3'-dimethyl-5,5'-diethyl-4,4'-diphenylmethane bismaleimide, 3,3'-dimethyl-5,5'-dipropyl-4,4'-diphenylmethane bismaleimide, m-phenylene bismaleimide, 4-methyl-1,3-phenylene bismaleimide, 1,6-bismaleimide-15(2,2,4-trimethyl)hexane, N-2,3-xylylmaleimide, N-2,6-xylylmaleimide, N-phenyl maleimide, vinyl benzyl maleimide, maleimide resin containing aliphatic long chain structure, prepolymer of diallyl compound and maleimide resin, prepolymer of diamine and maleimide resin, prepolymer of multi-functional amine and maleimide resin, prepolymer of acid phenol compound and maleimide resin, or a combination thereof (paragraphs 0045-0046: structure includes 4,4'-diphenylmethane bismaleimide and polyphenylmethane maleimide);
(204) further comprising polyphenylene ether resin, cyanate ester resin, active ester, vinylbenzyl-dicyclopentadiene phenylene ether, -41-bis(vinylbenzyl)ether, 1,2-bis(vinylphenyl)ethane, divinylbenzene, triallyl isocyanurate, triallyl cyanurate, 1,2,4-trivinyl cyclohexane, diallyl bisphenol A, styrene, acrylate, polyolefin, epoxy resin, phenolic resin, benzoxazine resin, styrene maleic anhydride resin, polyamide, polyimide, or a combination thereof (paragraphs 0049-0053: cyanate ester resin); 
(55) further comprising flame retardant, inorganic filler, curing accelerator, polymerization inhibitor, solvent, silane coupling agent, surfactant, coloring agent, toughening agent, core-shell silane coupling agent; paragraphs 0058-0063: inorganic filler; paragraphs 0066-0070: curing accelerator); and
(6) an article made from the resin composition comprising a prepreg, a 10resin film, a laminate or a printed circuit board (paragraphs 0071-0074: prepreg, resin film, laminate, printed circuit board).  
Moon et al. fail to explicitly disclose an embodiment featuring: (1) 60 parts by weight of maleimide resin and 10 to 30 parts by weight of epoxy resin (note: these claimed weight parts are generic relative amounts with no overall basis and feature: a relative amount ratio ranging from 2:1 to 6:1 of maleimide resin to epoxy resin).  Rather, Moon et al. disclose that the maleimide resin generally accounts for (but is not specifically limited to) 1 to 10 wt% of the composition (see paragraph 0048); and the epoxy resin generally accounts for (but is not specifically limited to) 5 to 30 wt% of the composition (see paragraph 0042).  This includes embodiments having a relative amount ratio of 2:1 of maleimide resin to epoxy resin (10 wt% of maleimide resin and 5 wt% of epoxy resin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Moon et al. with 60 (relative) parts by weight of maleimide resin and 10 to 30 (relative) parts by weight of epoxy resin (a relative amount ratio ranging from 2:1 to 6:1 of maleimide resin to epoxy resin) because: (a) Moon et al. disclose that the maleimide resin generally accounts for (but is not specifically limited to) 1 to 10 wt% of the composition; (b) Moon et al. disclose that the epoxy resin generally accounts for (but is not specifically limited to) 5 to 30 wt% of the composition; and (c) the relative amounts of Moon et al. include embodiments having a relative amount ratio of 2:1 of maleimide resin to epoxy resin (10 wt% of maleimide resin and 5 wt% of epoxy resin).
(1) 2 to 40 parts by weight of a methylenebis(diethylaniline); and (2) 5 to 30 parts by weight of the methylenebis(diethylaniline).
Shimp discloses an epoxy-based composition (see Abstract; see also polyepoxide of “1,5-dihydroxynaphthalene” in column 3, line 25) suitable for the formation of prepregs, laminates and composites (see column 4, lines 20-25).  He demonstrates that methylenebis(diethylaniline) is recognized in the art as a suitable polyamine curing agent for this type of epoxy-based composition (see column 2, lines 12-37, particularly lines 34-35).  The liquid or low melting solid nature of this hindered aromatic polyamine is beneficial because it allows for the polyamine to be easily incorporated into the epoxy-based composition, while also providing non-staining and low toxicity characteristics (see column 1, lines 60-63).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Furthermore, Shimp establishes that the relative amount of the polyamine is chosen for adequate reaction with the epoxy groups present in the composition (see column 3, lines 63-68).  This relative amount influences the degree of crosslinking, which in turn influences the physical properties of the cured material.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
(and relative amount thereof) because: (a) Moon et al. contemplate the use of a polyamine curing agent for their epoxy resin component; (b) Shimp discloses an epoxy-based composition suitable for the formation of prepregs, laminates and composites; (c) Shimp demonstrates that methylenebis(diethylaniline) is recognized in the art as a suitable polyamine curing agent for this type of epoxy-based composition; (d) specifically, Shimp discloses that the liquid or low melting solid nature of this hindered aromatic polyamine allows for easy incorporation of the polyamine into the epoxy-based composition, while also providing non-staining and low toxicity characteristics; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Furthermore: (f) Shimp establishes that the relative amount of the polyamine is chosen for adequate reaction with the epoxy groups present in the composition; (g) this relative amount influences the degree of crosslinking, which in turn influences the physical properties of the cured material; (h) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (i) it has been found that, “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.
Regarding claims 7-12
(7) characterized by absence of weave exposure under visual inspection;
(8) having a glass transition temperature as measured by reference to IPC-TM-650 2.4.24.4 of greater than or equal to 260°C;
(159) having a percentage of storage modulus change between 50°C and 250°C as measured by reference to IPC-TM-650 2.4.24.4 of less than or equal to 20%;
(10) having an X-axis thermal expansion coefficient as measured by reference to IPC-TM-650 2.4.24.5 of less than or equal to 8.9 ppm/°C;
(2011) having a dielectric constant as measured by reference to JIS C2565 at 10 GHz of less than or equal to 3.99; and
(12) having a dissipation factor as measured by reference to JIS C2565 at 10 GHz of less than or equal to 0.0071.
However, the skilled artisan would have expected the article resulting from the combined teachings of Moon et al. and Shimp to obviously embrace embodiments satisfying these properties because: the article resulting from the combined teachings of Moon et al. and Shimp obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Therefore, the skilled artisan would have expected the article resulting from the combined teachings of Moon et al. and Shimp to obviously embrace embodiments satisfying the instantly claimed properties because: the article resulting from the combined teachings of Moon et al. and Shimp obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Azarnia (US Pat. No. 5,393,806) discloses a curing agent related to the one disclosed by Shimp.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 20, 2022